               Case 7:12-cr-00283-KMK Document 23 Filed 01/13/20 Page 1 of 1
                                        TANNER & ORTEGA, LL.P.
                                        ~   - A'ITORNEYS ATTAW           ~   - - -
                                            WWW.TANNERORTEGA.COM
                                               HOWARDE. TANNER*
                                                HUGO G. ORTEGA
                                            •MEMBeROFN.Y.,NJ.ANDD.C

                                                                                                 '   f•
NEW YORK CITY OfflCE                                                                          ' ;
                                                                                          1   WlllTE PLAINS OfflCE
30S BROADWAY                                                                          ,.       r ,; • 175 MAIN STREET
SUITE 1400
                                                                                                            SUITE800
NEW YORK, NY 10007
                                                                                              WHITE PLAINS, NY 100)1
OFFICE: (212) 962-1333
                                                                                                OFFICE: (914) 358-S998
FAX: (212) 962-1778                                                   January 13, 2020            FAX: (914) 761-0995
      Honorable Kenneth M. Karas
      United States District Court
      Southern District of New York
      300 Quarropas Street
      White Plains, NY 10601

      BYECF
                              Re:     United States v. Christopher Coleman
                                      12 Cr. 283 (KMK)
                                      Motion to Amend Judgment
      Dear Judge Karas:

              I was assigned pursuant to CJA to represent Mr. Coleman for his Violation of
      Supervised Release ("VOSR") in the above matter, which arose as a result of his arrest and
      subsequent conviction, under 17 Cr. 419 (KMK), for a drug conspiracy and possession of a
      firearm in furtherance of the conspiracy. For that case, on July 20, 2018, the Court sentenced
      the defendant to 84 months for Count One, 21 USC §84l(b)(l)(B); and 60 months for Count
      Two, 18 USC §924(c) to run consecutive to Count One, for a total sentence of 144 months'
      imprisonment. (See, 17 Cr. 419, ECF Doc. No. 146, Judgment attached hereto). For the
      VOSR, the Court sentenced the defendant to 24 months' imprisonment for Specifications 1
      and 2, to run concurrent with each other. (See, ECF Doc. No. 22, VOSR Judgment attached
      hereto). Finally, Your Honor ordered that the 24 months' sentence imposed for the VOSR
      was to run concurrent to the 144 months' imprisonment imposed under 17 Cr. 419 (KMK).
      (See, Sentencing Tr., P. 50, Lines 15-18, attached hereto).

              By letter to the Court from the defendant dated December 3, 2019 (See, 17 Cr. 419,
      ECF Doc. No. 202), the defendant complains that the Bureau of Prisons has calculated his
      sentence for the VOSR to run consecutive, for a total sentence of 168 months'



                                                                                                           !J
      imprisonment. This is apparently due to an inadvertent omission in the Judgment to
      specifically direct the VOSR sentence to run concurrent to the 144 months.

             Accordingly, pursuant to Fed. R. Crim. P. 36, I write to the Court to request that the
      Judgment for the VOSR be amended to correct the aforementioned omission, to order that the
      sentence run concurrently. I am informed that the Government joins in this application.



                                                                      Very truly yours,




      cc:       AUSA Samuel Raymond (By ECF)    /   6"/'!P
